Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 06-02-2021 under amendments and request for reconsideration, which have been placed of record in the file. The terminal disclaimer resubmitted on 06-02-2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  Claims 1-17 are pending.

A timely filed on 06-02-2021 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a non-statutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Terminal disclaimer was approved and accepted by USPTO on 06-02-2021.

Response to Amendment
The amendment filed on 06-02-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure.  Applicant has timely filed on 06-02-2021 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a non-statutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Further, Applicant’s 
Regarding  the allowable limitations of the instant application “detect whether the first contact of the first object to the touch screen over the first operational portion of the generated image is released, detect whether the second contact of the second object to the touch screen over the second operational portion of the generated image is released, stop the expressly displaying of the first operational area in response to detecting the first contact of the first object to the touch screen over the first operational portion of the generated image being released, and stop the expressly displaying of the second operational area in response to detecting the second contact of the second object to the touch screen over the second operational portion of the generated image being released, wherein the remote apparatus has a camera, the first operational area and the second operational area are superimposed on an image captured by the camera of the remote apparatus, and the first operational area and the second operational area are displayed simultaneously in response to detecting the first contact and the second contact simultaneously” are persuasive; as after further extensive search and consideration, independent claim 1, 9 and 14 does overcome all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB; which puts application number 16,839,088 in condition for allowance. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments regarding statutory double patenting are persuasive; therefore statutory double patenting rejection is withdrawn. Further per Applicant’s representative discussion with Examiner during a telephonic interview, on May 24, 2021; Applicant has decided to avoid another office action with possible non-statutory double patenting rejection, Applicant has filed terminal disclaimer to overcome possible non-statutory double patenting rejection to expedite allowance of the instant application. All of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
detect whether the first contact of the first object to the touch screen over the first operational portion of the generated image is released, detect whether the second contact of the second object to the touch screen over the second operational portion of the generated image is released, stop the expressly displaying of the first operational area in response to detecting the first contact of the first object to the touch screen over the first operational portion of the generated image being released, and stop the expressly displaying of the second operational area in response to detecting the second contact of the second object to the touch screen over the second operational portion of the generated image being released, wherein the remote apparatus has a camera, the first operational area and the second operational area are superimposed on an image captured by the camera of the remote apparatus, and the first operational area and the second operational area are displayed simultaneously in response to detecting the first contact and the second contact simultaneously.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

07-21-2021